 WESTINGHOUSE ELECTRIC CORPORATION475time employees as that term is used by the Board.We shall thereforeamend our Decision and Direction of Election to exclude them fromthe unit,OrderIT IS HEREBY ORDERED that the Decision and Direction of Electionherein be amended by striking footnote 1, and by amending the de-scription of the appropriate unit to read as follows :All grocery employees employed at the Employer's retail storesinMontgomery County, Ohio, including part-time clerks whohave worked during at least 18 separate weeks preceding the De-cision and Direction of Election, but excluding part-time clerkswho have worked for the Employer less than 18 weeks, meat de-partment employees, guards, professional employees, store man-agers, assistant store managers, perishable food managers, and allother supervisors as defined in the Act.MEMBERS RODGERS and BEESON took no part in the consideration ofthe above Order Amending Decision and Direction of Election.WESTINGHOUSEELECTRICCORPORATION1andINTERNATIONAL UNIONOF ELECTRICAL,RADIO AND MACHINEWORKERS,CIO,PETITIONER.2Cases Nos. 4-RC-2391 and4-RC-2449.October 25,19544Decision and Direction of ElectionUpon consolidated petitions duly filed under Section 9 (c) of theNational Labor Relations Act,' a hearing was held before EugeneM. Levine, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed .4Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.1The name of the Employer appears as amended at the hearing.3Herein referred to as I. U E3At the hearing, over the Employer's objection, the hearing officer correctly permittedthe I U E toamend its unit requestSection 4 (b) of the petition(4-RC-2391)was amended at the hearing to read "lamps"in lieu of"electronics "4Prior to,and throughout the hearing,itappeared that the parties might agree to aconsent election,but due to the fact that they were unable to resolve their differences asto the appropriate unit and the time for holding such an election, no agreement was forth-comingBased upon an alleged attempt by the Petitioner to stall a consent election byshifting its unit request at the hearing(as noted hereinafter),and refusing to agree toan election date, the Intervenor moved to dismiss the proceeding on the ground that thePetitioner filed its petition in bad faith,and, thus, abused the Board's processesHow-ever,as the record shows that the negotiations for a consent election failed, at least inpart,because of the inability of the parties to agree on the composition of the unit, we arenot satisfied that the Petitioner has shown bad faith.Accordingly,the Intervenor's mo-tion is hereby denied.110 NLRB No. 72. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certainemployees of the Employer .53.The U. E. urges its 1950 contract, as amended by a 1953 supple-ment containing a June 30, 1954, termination date, as a bar to thisproceeding. It contends that, since neither party gave notice to termi-nate pursuant to the 60-day automatic renewal clause, the contract wasautomatically renewed.The record discloses, however, that the Peti-tioner notified the Employer of its claim on April 30, 1954, andfiled its petition with the Board on May 7, 1954.Accordingly, as theclaim herein was made prior to the Mill-B date, and the petition wasthereafter timely filed, we find that the contract is not a bar to apresent determination of representatives.6We therefore find that a question affecting commerce exists concern-ing the representation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.Since 1940, the production, maintenance, and warehouse em-ployees employed at the Employer's Trenton, New Jersey, plant andwarehouse, including group leaders, the lead wire clerks, and the coilclerk, have been represented and bargained for in a production andmaintenance unit by the intervening U. E.7 The Petitioner hereinseeks, pursuant to its amended unit request, to represent, with the usualexclusions, these same employees, plus office and clerical employees ofthe Employer "at its Trenton, New Jersey, plants." This request wasinterpreted by the Petitioner to mean "all factory employees and ware-house employees who are now in the bargaining unit, and, in addition,all white collared employees in both the warehouse and the main planton Pennington Avenue, and the same unit in any future plants thatmay be erected by the Company or operated by the Company withinTrenton, New Jersey."The U. E. and the Employer contend thatonly the production and maintenance contractual unit is appropriate.The I. U. E. stated that, as an alternate, it would accept this unit .8In view of the fact that the Board has consistently held that officeclerical employees should not properly be included in a productionand maintenance unit,' and as we find nothing in this case that war-5 Local 443, United Electrical, Radio and Machine Workers of America, herein referredto as U E., was peimitted intervention based upon its contractual ielationswith theEmployer9SeeLittle Rock Furniture Maiv.ufacturvnq Company,80 NLRB 654 The record discloses that plant clerical employees have been included in this unit,although not specifically referred to as such, and that this unit was found appropriate andsubsequently certified by the Board in 1950SeeWestinghouse Electric Corporation,89NLRB 8 at 268 As noted hereinafter,we are not directing an election in the amended unitWe there-fore deem it unnecessary to pass upon the Employer'smotion to dismiss the petition basedupon the "unrealistic"nature of the Petitioner's amendment.9Western Electric Company, Ine,85 NLRB 227. THE HITCHCOCK CORPORATION477rants a departure from this rule, we shall, accordingly, exclude officeclerical employees from the unit.In connection with the Petitioner's request that employees in anyfuture plants erected by the Employer in the Trenton area be in-cluded in the unit, we note that no evidence was adduced at the hear-ing with respect to any prospective company expansion.However,even if the Employer was anticipating new locations in the Trentonarea, we are of the opinion that the propriety of including in the unitemployees of any such plants should be decided in future proceedingsfor clarification of the certification or redetermination of the appro-priate unit.10We shall, therefore, confine the unit here found ap-propriate to the Employer's present Trenton, New Jersey, plant.We find that all production, maintenance, and warehouse employeesof the Employer at its Trenton works, 400 Pennington Avenue, Tren-ton, New Jersey, including group leaders, the lead wire clerks, and thecoil clerk, but excluding all office clerical employees, technical em-ployees, guards, professional employees, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]io SeeThe Conner Lumber and Land Oompanj,90 NLRB 283.THEHITCHCOCK CORPORATIONandINTERNATIONAL CHEMICAL WORK-ERS UNION OF AMERICA,A. F. of L.,PETITIONER.CaseNo. 11-RC-605.October 25, 195.ESupplemental Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued by theBoard on July 6, 1954,1 an election by secret ballot was conducted onJuly 23, 1954, under the supervision of the Regional Director for theEleventh Region among the employees in the appropriate unit at theEmployer's operations in Murphy, North Carolina.Upon the con-clusion of the election, the parties were furnished with a tally of bal-lots, which showed that, of approximately 40 eligible voters, 26 votedfor, and 7 against, the Petitioner and 23 ballots were challenged. Thenumber of challenged ballots was sufficient to affect the results of theelection.The Employer filed timely objections to conduct of the Petitionerallegedly affecting the results of the election. In accordance with theiNot reported in printed volumes of Board Decisions and Orders.110 NLRB No. 85.